DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated January 4, 2021 are acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0249903 by Strombergsson in view of U.S. 2010/0199448 by Vazales.
With regard to claim 1, Strombergsson teaches a method of decontaminating a lumen of an endoscope (Abstract; Par. 0045-0070).  Strombergsson’s method comprises directly inserting a distal end of an elongated cleaning device into the endoscope’s lumen such that a UV light source of the distal end can disinfect the interior of the endoscope’s lumen (Par. 0070).  Strombergsson does not specify if this UV disinfection results in sterilization – that is, the complete removal of living microorganisms.  However, since Strombergsson teaches using the UV light source for disinfection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson such that the UV disinfection of Strombergsson is used to sterilize a lumen of an endoscope because sterilization would ensure that the endoscope’s lumen is not contaminated with living microorganisms.  
Strombergsson does not explicitly recite that the UV light source is integral with the cleaning device.  However, since Strombergsson teaches having the UV light source positioned at the distal end of the elongated cleaning device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention – in accordance with MPEP 2144.04, Making Integral – to modify the method 
Strombergsson does not teach that the elongated cleaning device comprises an image sensor for visually inspecting the lumen.  
Vazales teaches that when using an elongated cleaning device to clean inner surfaces of a lumen (item 100 in Figures 3A and 3B) of a medical device, the elongated cleaning device can advantageously comprise a camera connected to a monitor (Par. 0106-0120).  The camera is positioned at the distal end of the elongated cleaning device, and the camera and monitor advantageously allow a technician to find contaminated regions that need to be cleaned with a cleaning portion (item 126 in Figures 2A, 3A, and 3B) at the distal end of the cleaning device (Par. 0106-0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson by having a camera on the distal end of the elongated cleaning device, wherein the camera is connected to a monitor such that the person performing the cleaning can visually inspect inner surfaces of the lumen.  In this method of Strombergsson in view of Vazales, the person can advantageously look at camera images on the monitor to find contaminated areas where further cleaning needs to be performed.  In this combination of Strombergsson in view of Vazales, the camera reads on applicant’s image sensor.  The motivation for performing the modification was provided by Vazales, who teaches 
The combination of Strombergsson in view of Vazales does not explicitly teach using the camera to determine if a wall of the lumen has been damaged.  However, in the art of inspecting medical equipment, it is well known to determine if the equipment is damaged while performing an inspection, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales by using the camera and monitor to search for any damaged portions of the lumen.  Searching for damaged portions would advantageously allow a user to determine if the lumen is too damaged for use.  
The combination of Strombergsson in view of Vazales does not explicitly teach that the camera on the distal end of the elongated cleaning device is integral with the elongated cleaning device.  However, since the combination of Strombergsson in view of Vazales teaches having the camera on the distal end of the elongated cleaning device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention – in accordance with MPEP 2144.04, Making Integral
With regard to claim 3, the combination of Strombergsson in view of Vazales, as developed thus far, does not teach that the distal end of the elongated body comprises a fluid delivery device.
Strombergsson teaches that a distal end of an elongated cleaning device can comprise a plurality of different cleaning implements that aid in cleaning the inside the interior of an endoscope’s lumen (Par. 0049).  Strombergsson teaches that the distal end of a an elongated lumen-cleaning device can comprise a plurality of discharge apertures (items 50 in Figure 3), and Strombergsson teaches that the discharge apertures can aid in cleaning by delivering fluid decontaminant to inner surfaces of the lumen (Par. 0049 and 0058 of Strombergsson).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales developed in the rejection of claim 1 such that the distal end of the elongated cleaning device comprises a plurality of discharge apertures configured to discharge fluid decontaminant onto inner lumen surfaces during cleaning.  Strombergsson teaches that a distal end of an elongated cleaning device can comprise a plurality of different cleaning implements that aid in cleaning the inside the interior of an endoscope’s lumen, and the motivation for performing the modification was provided by Strombergsson, who teaches that the distal end of a an elongated lumen-cleaning device can advantageously comprise a plurality of discharge apertures that aid in cleaning by discharging fluid decontaminant to inner lumen surfaces.  
With regard to claim 19, the combination of Strombergsson in view of Vazales does not explicitly teach sending the endoscope for repair if inspection of the lumen with 
With regard to claim 20, the combination of Strombergsson in view of Vazales does not teach that inspecting the lumen with the camera and monitor comprises storing an image of the wall of the lumen.  However, in the art of inspecting equipment with an imaging device, it is well known to store images of the inspection process so that a record of the inspection process can be consulted, if necessary.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales such that an image of a lumen wall from the inspection process is stored.  The motivation for performing the modification would be to allow a record of the inspection process to be consulted later, if necessary.  
With regard to claim 21, the combination of Strombergsson in view of Vazales does not teach that inspecting the lumen with the camera and monitor comprises storing a video of the wall of the lumen.  However, in the art of inspecting equipment with an imaging device, it is well known to store video of the inspection process so that a record of the inspection process can be consulted, if necessary.  Therefore, it would have been 
With regard to claim 22, the combination of Strombergsson in view of Vazales does not teach that the camera comprises a CMOS sensor.  However, in the art of capturing images, a CMOS sensor is a well-known piece of technology for successfully capturing images, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales by having the camera comprise a CMOS sensor because it is well known that such a sensor is a successful piece of technology for capturing images.
With regard to claim 23, the combination of Strombergsson in view of Vazales, as developed thus far, does not recite that the camera is a CCD sensor.
Vazales teaches that when using a camera as a component of a cleaning tool for cleaning a medical device lumen, a CCD sensor can successfully be used as the camera for imaging the interior of the lumen (Par. 0115 and 0227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales such that the camera is a CCD sensor.  The motivation for performing the modification was provided by Vazales, who teaches that when using a camera as a 
With regard to claim 24, the combination of Strombergsson in view of Vazales, as developed thus far, does not teach uploading a captured camera image to a server over a network.  
 Vazales teaches that when using a camera to capture images of the inside of a lumen during cleaning of the lumen, those images can be uploaded to a network to permit remote observation (Par. 0120 and 0229).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales such that the images captured by the camera during cleaning are uploaded to a network server in order to advantageously allow for remote observation of the cleaning process.  The motivation for performing the modification was provided by Vazales, who teaches that when using a camera to capture images of the inside of a lumen during cleaning of the lumen, those images can be uploaded to a network to permit remote observation.
With regard to claim 25, the combination of Strombergsson in view of Vazales, as developed thus far, does not teach that the camera captures video.  However, in the art of using a camera to monitor a process, it is well known to use the camera to capture video, and therefore, it would have been obvious to one of ordinary skill in the art before the the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales such that the camera is used to capture video of the cleaning process.  The motivation for performing the modification was provided by the 
The combination of Strombergsson in view of Vazales, as developed thus far, does not teach that the captured video is uploaded to a server over a network.  
Vazales teaches that when using a camera to capture images of the inside of a lumen during cleaning of the lumen, those images can be uploaded to a network to permit remote observation (Par. 0120 and 0229).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales such that the video captured by the camera during cleaning is uploaded to a network server in order to advantageously allow for remote observation of the cleaning process.  The motivation for performing the modification was provided by Vazales, who teaches that when using a camera to capture images of the inside of a lumen during cleaning of the lumen, those images can be uploaded to a network to permit remote observation.
Claims 4, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0249903 by Strombergsson in view of U.S. Patent Application Publication No. 2010/0199448 by Vazales as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2017/0007731 by Sharma.
With regard to claims 4 and 8, the combination of Strombergsson in view of Vazales does not teach that the cleaning fluid sprayed from the discharge apertures is a sterilant. 
Sharma teaches that when using a fluid to clean surfaces of an endoscope, peracetic acid can advantageously be used as the fluid because it is capable of sterilizing endoscope surfaces (Par. 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales by having the fluid sprayed from the discharge apertures during lumen cleaning comprise peracetic acid, which reads on sterilant.  The motivation for performing the modification was provided by Sharma, who teaches that when using a fluid to clean surfaces of an endoscope, peracetic acid can advantageously be used as the fluid because it is capable of sterilizing endoscope surfaces.  
With regard to claim 18, the combination of Strombergsson in view of Vazales, as developed in the rejection of claim 4, does not teach that, after contaminants are detected by the camera, the elongated cleaning device and its camera are withdrawn from the lumen, a brush is subsequently inserted to clean the lumen, the brush is withdrawn, the cleaning device and its camera are reinserted, and sterilizing is performed with the fluid sprayed from the discharge apertures of the elongated cleaning device.  However, Strombergsson teaches that when attempting to clean a contaminated area in a lumen, a motorized rotating brush can be inserted into the lumen and used to clean the lumen before removing that rotating brush and inserting a fluid spraying cleaning device into the lumen (Par. 0066-0068; Figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Strombergsson in view of Vazales such that, when a contaminated area is located with the camera, the elongated cleaning .  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0249903 by Strombergsson in view of U.S. Patent Application Publication No. 2010/0199448 by Vazales as applied to claim 3 above, and further in view of U.S. Patent No. 5,964,223 to Baran.
With regard to claim 12, the combination of Strombergsson in view of Vazales does not teach that the decontaminating portion of the elongated cleaning device comprises a nebulizer for delivering an atomized liquid to the lumen.
Baran teaches that when attempting to spray liquid from the distal end of an elongated tool, a nebulizer at the distal end of the tool can successfully be used to atomize the liquid such the liquid can successfully be sprayed as an atomized liquid towards its desired location (Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales such that, instead of the discharge apertures, the decontaminating portion of the elongated cleaning device comprises a nebulizer that is configured to spray the cleaning fluid onto wall surfaces of the lumen as an atomized liquid.  Baran teaches that .  
Claims 13-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0249903 by Strombergsson in view of U.S. Patent Application Publication No. 2010/0199448 by Vazales as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0109193 by Sly.
With regard to claim 13, the combination of Strombergsson in view of Vazales does not teach that the cleaned endoscope has a unique device identifier.
Sly teaches that when cleaning an endoscope, it is desirable for the endoscope to comprise a unique device identifier such that data about the cleaning history of the endoscope can be stored (Par. 0003, 0018, 0019, 0049, 0052, and 0059).  As taught by Sly, an endoscope should only be reused if it has been properly cleaned (Par. 0003, and 0052, and 0059), and Sly teaches that scanning the unique device identifier of the endoscope advantageously allows the cleaning history of a specific endoscope to be advantageously received and updated (Par. 0003, 0018, 0019, 0049, 0052, and 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales by having the endoscope comprise a unique device identifier such that when the unique device identifier is scanned, the cleaning history of the endoscope can be 
With regard to claim 14, the combination of Strombergsson in view of Vazales in view of Sly does not specifically teach that the inspection and cleaning data is added to a distributed ledger.  However, in the art of managing data, it is well known that a distributed ledger can successfully be used to maintain data, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales in view of Sly such that inspection and cleaning data is added to a distributed ledger.  
With regard to claim 15, the combination of Strombergsson in view of Vazales in view of Sly does not specifically teach that the inspection and cleaning data is added to a blockchain.  However, in the art of managing data, it is well known that a blockchain can successfully be used to maintain data, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
With regard to claim 16, the combination of Strombergsson in view of Vazales in view of Sly does not teach that the unique device identifier of the endoscope is scanned with the camera of the elongated cleaning device.  However, in the art of scanning a unique device identifier on an item, it is well known that a device’s unique device identifier can successfully be an image that is scanned by a camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of Vazales in view of Sly by having the unique device identifier of the endoscope be an image on the endoscope that is scanned by the camera of the elongated cleaning device.  The motivation for performing the modification was provided by the fact that it is well known that an image on a device can be successfully used as the unique device identifier of a device.  
With regard to claim 26, the combination of Strombergsson in view of Vazales in view of Sly, as developed in the rejection of claim 13, does not teach that the device processing data is retrieved from a RFID tag.  
Sly teaches that when having a unique device identifier associated with an endoscope such that data about the cleaning history of the endoscope can be stored and retrieved, a RFID tag can successfully be used as such a unique device identifier (Par. 0003, 0018, 0019, 0049, 0052, and 0059).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Strombergsson in view of .

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.
Applicant points out that “nowhere does Strombergsson describe inserting a borescope into a medical device lumen.  Strombergsson describes inserting a cleaning device into a medical device lumen.”  Applicant argues that “the current rejection attempts to fundamentally modify the device used in Strombergsson (a non-imaging cleaning device) in order to arrive at the first, most basic step of the presently claimed method: inserting a borescope into a medical device lumen.”  This line of argument is not persuasive.  In the examiner’s combination of Strombergsson in view of Vazales, the cleaning device of Strombergsson is modified to advantageously include a camera – thus making the cleaning device qualify as a “borescope”.  Adding the camera to Strombergsson’s cleaning device does not “fundamentally modify” the cleaning device because the cleaning device is still a cleaning device – that is, it still comprises its disinfecting UV light source.  
Applicant argues that the examiner is using impermissible hindsight reasoning to reject applicant’s claimed invention.  In response to applicant's argument that the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 9 of applicant’s arguments, applicant argues that “Strombergsson does not even disclose inserting a device with an image sensor into a medical device lumen”.  However, the examiner’s rejection of claim 1 is based on Strombergsson in view of Vazales, not Strombergsson alone.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “Vazales teaches inserting a device with a distal end having an integral image sensor into a cleaning device.  Vazales does not teach inserting a device with a distal end having an integral image sensor directly into a medical device lumen.”  Applicant argues that “nowhere does Vazales teach inserting directly into a medical device lumen a borescope distal end with an integral image sensor.  Therefore, it in no way suggests modifying the cleaning method of Strombergsson to include this step.”  This line of argument is not persuasive.  It is true that Vazales does not teach an image sensor that is integral with the elongated body of Making Integral – to modify the method of Strombergsson in view of Vazales such that the camera on the distal end of the elongated cleaning device is integral with the elongated cleaning device.  Such a modification would successfully allow the camera to be used to inspect the interior of an endoscope lumen as the elongated cleaning device moves inside the lumen.
Applicant argues that “Vazales even teaches away from doing this, as it specifically discourages inserting an image sensor directly into the dirty device lumen being cleaned.”  Applicant argues that “Vazales discusses a design in which the visualization scope is insulated from the medical device lumen in order to ‘prevent contamination’ by avoiding contact or exposure to that medical device lumen and allow the visualization scope to be reused for multiple procedures”.  This line of argument is not persuasive.  Vazales does not “teach away” from a cleaning tool design wherein a camera is integral with a lumen cleaning device because Vazales does not teach that such a cleaning tool would fail in its cleaning role.  In the endoscope art, it is well known that tools used in a medical environment can become contaminated, and it is well known to clean medical tools after each use.  An endoscope with an integral camera would not be doomed to fail and create cross-contamination because cleaning of the cleaning tool between uses could prevent such cross-contamination.   
Applicant argues that “doomed to fail” is not the appropriate standard and that “the portions of Vazales referenced above certainly would lead one away from modifying the method of Strombergsson to include inserting an image sensor directly into the medical device lumen”.  “Doomed to fail” is just language used by the examiner, and the examiner did not assert that it was the appropriate standard.  Applicant’s argument here is unpersuasive because, as discussed, Vazales does not “teach away” from a cleaning tool design wherein a camera is integral with a lumen cleaning device because Vazales does not teach that such a cleaning tool would fail in its cleaning role.  In the endoscope art, it is well known that tools used in a medical environment can become contaminated, and it is well known to clean medical tools after each use.  An endoscope with an integral camera would not be doomed to fail and create cross-contamination because cleaning of the cleaning tool between uses could prevent such cross-contamination.   
Applicant argues that “a design like Vazales – where a visualization scope is nested inside a cleaning device, which is then inserted into the lumen of the medical device – would simply require too large of a diameter for many small diameter medical devices”.  This argument is not persuasive because the examiner rejects claim 1 with Strombergsson in view of Vazales, not Vazales alone.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman 
Patent Examiner, Art Unit 1714
January 15, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714